Case 1:20-cv-01013-BAB Document 42             Filed 02/02/21 Page 1 of 1 PageID #: 298




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             EL DORADO DIVISION

THOMAS ARTHUR ALLEN, III                                                      PLAINTIFF

v.                                Civil No. 1:20-cv-01013

LIEUTENANT COLTEN OLIVER, SERGEANT
SAWYER STANTON; DEPUTY CODY BROSWELL;
DEPUTY CALEB TAYLOR; SHERIFF RICKY
ROBERTS; and CAPTAIN RICHARD MITCHAM                                       DEFENDANTS


                                      JUDGMENT

      For the reasons stated in the Memorandum Opinion of even date, Defendant’s Motion for

Summary Judgment (ECF No. 27) is hereby GRANTED. Plaintiff’s claims against Defendants

Oliver, Stanton, Braswell, Taylor, Roberts and Mitcham are DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED, this 2nd day of February 2021.

                                         /s/   Barry A. Bryant
                                         HON. BARRY A. BRYANT
                                         UNITED STATES MAGISTRATE JUDGE
